DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered. 

Response to Amendment
	Applicant's amendment filed 1/19/2021 has been received and entered into record. As a result, claim 15 has been amended. Therefore, claims 1-20 are presented for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a subsystem library …configured to receive" and "an extraction tool … configured to generate" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. ("McCoy") [U.S. Pub. 2007/0055759] in view of in view of Sheehan et al. ("Sheehan") [U.S. Pub. 2006/0067209].

With regard to claim 1, McCoy teaches a building automation system providing for integration of subsystems ("A building automation system (BAS) comprising a plurality of end devices, at least one communication network, and a protocol-independent server engine [Abstract]" and "link the various subsystems [par. 0003]") comprising: 
a subsystem library [fig. 2: Kernel & GUI] of a control center [fig. 1: ESE (20)] configured to receive an object model associated with a subsystem of the building automation system from a user interface of the control center ("ESE 20 discovers object 202 at a location. The discovery can be user-initiated, such as by providing a network address of object 202 to ESE 20 via the user interface in one embodiment, or automatic on behalf of ESE 20 in another embodiment [par. 0061]"), 
wherein the object model includes a plurality of properties associated with the object model ("Upon discovery of object 202, ESE 20 determines all available information relevant to operation of object 202 in system 10, including status and setpoints, data collection, alarming, scheduling, and the like [par. 0062]"); 
an extraction tool of the control center [fig. 4: Meta-Object Management (50)] configured to generate output information based on the object model ("Metadata manager 114 is an object for parsing in metadata XML files and managing metadata definitions and is preferably cached by panel type, version, and object type in one embodiment. Object definition 122 is a metadata object that defines the properties, services, and behaviors of data object(s) 120. Property definition 128 is a metadata object that defines the attributes and behaviors for the properties of an objects [par. 0052]"), 
wherein the output information includes object-oriented classes and programming types representing the object model ("modeled as an object in the context BAS 10 … An object, simply put, is an instance of a class, or an encapsulation of descriptive behaviors and functionality of a group. A general object can then be made specific based on rules applied to the object [par. 0045]"); and 
an auto discovery component of the control center creating instances of the object model based on a description of instances ("ESE 20 discovers object 202 at a location … object metadata 206 is data description code about object 202 and object data 204 [par. 0061]" and "a BAS end device object is created [par. 0059]" and "An object, simply put, is an instance of a class, or an encapsulation of descriptive behaviors and functionality of a group [par. 0045]").
Although McCoy teaches where a media convertor may be necessary for particular devices for syntax conversions [par. 0039 and 0057], 
McCoy does not explicitly teach an adapter configured based on the output information, wherein: a first system interface of the control center is mapped to a second system interface of the adapter, and a thing description is communicated from the second system interface of the adapter to the first system interface of the control center, the thing description including a description of instances hosted by the adapter and representing the object model; and addressing the plurality of properties with resource addresses.
In an analogous art (building automation systems), Sheehan teaches an adapter [fig. 2: Data Collector (202)] configured based on output information ("The data collector also provides a configurable, object-oriented, protocol-neutral interface to devices via an attribute mapping [par. 0040]" and "A protocol object adapter represents a physical device or system as a collection of named attributes [par. 0050]"), wherein: 
(see [fig. 2] where a TCP/IP interface maps Client (206) to Data Collector (202)), and 
a thing description is communicated from the second system interface of the adapter to the first system interface of the control center ("a lookup service module for announcing the object adapter module to the server [par. 0008]"), 
the thing description including a description of instances hosted by the adapter and representing the object model ("there exists one instance of the object adapter 210 for each physical device 204 [par. 0040]" and "a lookup service module for announcing the object adapter module to the server [par. 0008]"); and 
addressing the plurality of properties with resource addresses ("attribute to an address that can be used by the object adapter to query the data source for the value [par. 0041]").
Sheehan further teaches, "Using the application gateway, data is sent in a generic form from the requesting client, and commands are received in a generic form by the object adapter, which intermediates the communication with physical device to which it is connected [par. 0022]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Sheehan's teachings of an adapter, with the teachings of McCoy, for the predictable result of being able to communicate with devices of different communication protocols. 

 With regard to claim 2, the combination above teaches the system as described in claim 1. McCoy in the combination further teaches wherein the subsystem of the building automation system includes a device to be managed by the control center ("A building automation system (BAS) comprising a plurality of end devices, at least one communication network, and a protocol-independent server engine [Abstract]") and associated with at least one of building lighting, building ventilation, building safety, or building security ("furnaces and heating systems; chillers, including mechanical and absorption; air conditioners, filters, and air purifiers; fire and life safety systems; security systems; electrical system monitors and controllers; lighting system monitors and controllers [par. 0040]"). 
	Note: claim is presented in the alternative. 

With regard to claim 3, the combination above teaches the system as described in claim 1. McCoy in the combination further teaches wherein the plurality of properties include at least one of a command event or an alert event associated with the object model ("Upon discovery of object 202, ESE 20 determines all available information relevant to operation of object 202 in system 10, including status and setpoints, data collection, alarming, scheduling, and the like [par. 0062]").
	Note: claim is presented in the alternative.

With regard to claim 5, the combination above teaches the system as described in claim 1. Sheehan in the combination further teaches wherein the adapter includes initialize data to identify objects in the subsystem, read data to read each property of the plurality of properties, and write data to write each property of the plurality of properties ("a general description of each device attribute, including but not restricted to name, short description, data type, unit of measure, and whether the attribute is read-only or allows write access [par. 0041]" and "retrieving the list of protocol-specific configuration properties, then reading and writing the values of those properties [par. 0046]"). 

With regard to claim 6, the combination above teaches the system as described in claim 1. Sheehan in the combination wherein the first system interface of the control center and the second system interface of the adapter communicate via Hypertext Transfer Protocol ("The data collector 202 exchanges data from devices 204A-C with client applications 206 using standard IP protocols [par. 0040]"). 

With regard to claim 7, the combination above teaches the system as described in claim 1. Sheehan in the combination further teaches wherein the thing description includes an interaction that maps to a property of the plurality of properties ("a lookup service module for announcing the object adapter module to the server [par. 0008]" and "attribute to an address that can be used by the object adapter to query the data source for the value [par. 0041]"). 

	With regard to claims 8-10 and 12-14, the combination above teaches claims 1-3 and 5-7. Claims 8-10 and 12-14 recite limitations having the same scope as those pertaining to claims 1-3 and 5-7, respectively; therefore, claims 8-10 and 12-14 are rejected along the same grounds as claims 1-3 and 5-7.

	With regard to claim 15-17, 19 and 20, the combination above teaches claims 1-3, 5, and 6. Claims 15-17, 19, and 20 recite limitations having the same scope as those pertaining to claims 1-3, 5, .

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of in view of Sheehan further in view of Kim et al. ("Kim") [U.S. Pub. 2017/0318106].

With regard to claim 4, the combination of McCoy and Sheehan teaches the system as described in claim 1. Although McCoy in the combination teaches output information including object-oriented classes ("modeled as an object in the context BAS 10 … An object, simply put, is an instance of a class, or an encapsulation of descriptive behaviors and functionality of a group. A general object can then be made specific based on rules applied to the object [par. 0045]"), and
 the output information further includes a specification document describing the object model as data-definition aspects and endpoints representing the plurality of properties ("Metadata manager 114 is an object for parsing in metadata XML files and managing metadata definitions and is preferably cached by panel type, version, and object type in one embodiment. Object definition 122 is a metadata object that defines the properties, services, and behaviors of data object(s) 120. Property definition 128 is a metadata object that defines the attributes and behaviors for the properties of an objects [par. 0052]" and "the associated URL and identification for outside clients to use as a reference [par. 0049]"),
the combination does not explicitly teach the output information as Resource Description Framework classes.
In an analogous art (connecting devices), Kim teaches where it is known to use to structure info in resource description framework ("The structured message can be formed in one of Javascript™ object notation (JSON), eXtensible markup language (XML), resource description framework (RDF), or Web ontology language (OWL) [par. 0013]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substitued McCoy's teachings of using XML, with Kim's teachings of using RDF because having done so would have yielded the predictable result of being able to convey information via a known specification. 

	With regard to claims 11 and 18, the combination above teaches claim 4. Claims 11 and 18 recite limitations having the same scope as those pertaining to claim 4; therefore, claims 11 and 18 are rejected along the same grounds as claim 4. 

Response to Arguments
Applicant's arguments filed 7/22/2020 have been fully considered but they are not persuasive.
	Applicant argues that: the ESE 20 of McCoy discovers an object 202 at a location, which is contradictory to the operation of the data collector 202 of Sheehan since the data collector is the portion of the application gateway architecture that exchanges data with the devices 204A-C. If the ESE20 is capable of communicating with the object 202, then there is no purpose to the data collector of Sheehan which is designed to enable generic communication between a software client and a physical device. One having ordinary skill in the art would not be disposed to combine Sheehan with McCoy since McCoy does not benefit from the data collector of Sheehan [remarks page 10].
	The examiner respectfully disagrees. As characterized by Applicant, Sheehan's data collector (mapped as the adapter in the claims) enables generic communication between a software client and a physical device. Sheehan also teaches where such an adapter allows for efficient communication in an easily configurable manner [par. 0005]. McCoy teaches the possibility of using a media converter which can preferably be a simple translator but can comprise more sophisticated devices [par. 0039].  McCoy goes on to further teach where physical or virtual media converters may be needed for particular devices in various embodiments [par. 0057] and specifically teaches where such a converter allows an end device to be implemented virtually based on a desired interface [par. 0043] (this aspect is also discussed by Sheehan in [pars. 0006-0007]). As such, one having ordinary skill in the art at the time of filing the invention would have found it obvious, based on McCoy's teachings of scenarios to use a media converter, to have utilized the adapter of Sheehan, for the benefit of enabling efficient 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119